TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00331-CR



                Eric Danile Thompson aka Eric Danilo Thompson, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 68023, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Eric Danile Thompson aka Eric Danilo Thompson pled guilty and judicially

confessed to the fraudulent possession of more than fifty items of identifying information, a first

degree felony. See Tex. Penal Code §§ 32.51(a), (b)(1), (c)(4). In addition, Thompson pled true

to an enhancement allegation alleging a prior conviction for third-degree debit card abuse.1 See id.

§ 32.31. After hearing evidence, the trial court assessed punishment, enhanced pursuant to the repeat

offender punishment provision of the Penal Code, at confinement for 35 years in the Institutional

Division of the Texas Department of Criminal Justice. See id. § 12.42(c)(1).

               Thompson’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements




       1
        The record reflects that the prior conviction was a third degree felony because of the date
of Thompson’s conviction.
of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75 (1988).

               Counsel provided a copy of the brief and the record to Thompson and advised him

of his right to examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have reviewed the record, including appellate counsel’s brief and the plea

proceedings, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the

record presents no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s

motion to withdraw is granted. The judgment of conviction is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: June 19, 2013

Do Not Publish




                                                 2